U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI53202 April 5, 2011 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 F. Street, N.E. Washington, D.C. 20549-1004 Re: Direxion Shares ETF Trust (the “Trust”) File Nos.: 333-150525 and 811-22201 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “Act”), the Trust hereby certifies that the forms of the Prospectus and Statement of Additional Information for the funds listed in Appendix A below, that would have been filed under Rule 497(b) or (c) under the Act would not have differed from the documents each dated March 31, 2011, filed electronically as Post-Effective Amendment No. 22 to the Trust’s Registration Statement on Form N-1A on March 30, 2011. If you have any questions regarding this filing, please call the undersigned at (414) 765-5598. Sincerely, /s/Adam R. Henkel Adam R. Henkel, Esq. For U.S. Bancorp Fund Services, LLC Appendix A 3X BULL FUNDS 3X BEAR FUNDS Domestic Equity Index Funds Direxion Daily Large Cap Growth Bull 3X Shares Direxion Daily Large Cap Growth Bear 3X Shares Direxion Daily Large Cap Value Bull 3X Shares Direxion Daily Large Cap Value Bear 3X Shares Fixed Income Funds Direxion Daily Corporate Bond Bull 3X Shares Direxion Daily Corporate Bond Bear 3X Shares Direxion Daily High Yield Bull 3X Shares Direxion Daily High Yield Bear 3X Shares Direxion Daily Municipal Bond Taxable Bull 3X Shares Direxion Daily TIPs Bull 3X Shares Direxion Daily TIPs Bear 3X Shares Direxion Daily Total Bond Market Bull 3X Shares 2
